Citation Nr: 0302732	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  98-20 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, claimed as due to an undiagnosed illness.  

2.  Entitlement to an increased rating for the service-
connected injury residuals of the first metatarsal bone of 
the right foot with degenerative arthritis, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991 with prior active service of three months and eleven 
days.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the RO that 
denied the veteran's claims of service connection for a 
respiratory disorder and post-traumatic stress disorder 
(PTSD), as well as the claim for an increased rating higher 
than 20 percent for the service-connected right foot 
disability.  

The Board remanded the case to the RO for further development 
in December 2000.  

In a rating decision of June 2002, the RO granted service 
connection for PTSD.  Accordingly, this matter is no longer 
before the Board for the purpose of appellate disposition.  

In an August 2002 rating decision, the RO assigned a total 
rating based on individual unemployability due to service-
connected disability, effective on August 31, 1999.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The veteran currently is shown to suffer respiratory 
symptoms due to chronic obstructive pulmonary disease caused 
by a history of tobacco use.  

3.  The veteran is not shown to suffer from more than 
moderately severe right foot impairment or related functional 
loss as the residual of the right first metatarsal bone 
injury with arthritis.  



CONCLUSIONS OF LAW

1.  The veteran does not have a respiratory disability 
resulting from an undiagnosed illness due to service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.317 (2002).  

2.  The criteria for the assignment of a rating higher than 
20 percent for the service-connected residuals of an injury 
to the first metatarsal bone of the right foot with 
degenerative arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§  
4.1, 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5003, 
5010, 5284 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual background

The veteran's service medical records show no complaints or 
findings for a respiratory disability, including a Desert 
Shield/Storm Out Processing Check List, dated in May 1991.  

The VA treatment records, dated from 1991 through 2001, show 
treatment for the veteran's service-connected right foot 
disability and respiratory problems, to include chronic 
shortness of breath.  

Specifically, in February 1996, the veteran had complaints of 
pain secondary to hammertoe deformities of the right foot, 
which was not relieved by shoe therapy and orthotic devices.  
Likewise, in May 1998, the veteran reported that he was 
unable to tolerate the orthotics that were fitted for his 
right foot secondary to chronic metatarsalgia and plantar 
fasciitis.  

In September 1998, the veteran had complaints of shortness of 
breath, cough and occasional light green phlegm.  The 
examiner diagnosed the veteran as having chronic obstructive 
pulmonary disease (COPD) secondary to tobacco abuse.  

Additionally, in an October 1998 treatment note, the veteran 
reported that he was still experiencing occasional shortness 
of breath, and an "ETT" report was noted to be adequate 
with no findings of ischemia.  X-ray studies taken in 
December 1999 of the veteran's right foot revealed a 
deformity of the distal first metatarsal with a metallic 
screw related to a previous surgery.  There was also a 
deformity of the interphalangeal joint of the great toe due 
to spur formation.  Furthermore, there were no acute 
traumatic inflammatory or neoplastic changes.  

Likewise, x-ray studies of the veteran's chest taken in 
December 1999 showed a normal heart size, clear lungs, and 
normal diaphragm and pleural spaces.  In August 2001, the 
veteran reported that he wheezed when walking and could not 
walk very far without getting winded.  In November 2000, the 
examiner reported that the veteran's toenail of the right 
hallux was deformed and hypertrophic secondary to trauma.  

On an April 1994 Persian Gulf War Registry, the veteran 
reported complaints of dyspnea on exertion.  A chest x-ray 
study showed no obvious abnormality, but there were subtle 
increased interstitial markings, bilaterally.  The report 
stated, however, that this could be related to a history of 
smoking.  

Likewise, a May 1994 Pulmonary Function Studies Report 
Request, shows the veteran had complaints of dyspnea and 
wheezing, and when asked about occupational exposure, the 
veteran listed that he was a Persian Gulf veteran.  The 
veteran also reported that he was a 30-year smoker.  

During an October 1994 VA examination, the veteran reported 
concerns that he was experiencing an increased shortness of 
breath.  Chest x-ray studies and a respiratory examination 
were normal.  The examiner concluded that there was no 
evidence of any known disease process related to exposure of 
environmental hazards in the Persian Gulf.  

In an October 1996 lay statement, the veteran's wife reported 
that the veteran had suffered from severe pain and suffering 
as a result of his right foot injury requiring numerous 
medical treatments and resulting in sleepless nights.  

The treatment records from Kaiser Permanente, dated from July 
1991 to May 1996, show treatment for pain in the right great 
toe and a plantar wart.  X-ray studies taken in February 1994 
showed evidence of a previous osteotomy and bunionectomy, 
apparent flexion deformity of the toes, and a small superior 
calcaneal spur.  Likewise, x-ray studies taken in May 1996 
revealed an old osteotomy of the first metatarsal and 
prominent degenerative change of the sesamoid metatarsal 
articulation.  Furthermore, erosions at the interphalangeal 
joint of the great toe and on the tuft of the distal phalanx 
were noted to be stable.  

In July 1997, the veteran underwent a VA examination and 
reported complaints of having constant foot pain and 
inability to stand or walk for prolonged periods of time.  
Likewise, the veteran reported having shortness of breath 
completing activities such as taking out the trash, lifting 
heavy objects, or walking on level ground for more than five 
minutes.  The veteran stated that he did not have much cough 
or sputum.  

Historically, the veteran reported that he began smoking a 
pack cigarettes a day at the age of sixteen, but had cut back 
to about two packs a week at the time of the examination.  A 
chest x-ray study revealed mildly hyperinflated lungs with 
some peripheral attenuation of the upper lobe vasculature 
suggesting an element of COPD.  The lungs were otherwise 
unremarkable.  The examiner diagnosed the veteran as having 
COPD.  

In a June 2000 lay statement, a fellow serviceman reported 
that he served with the veteran and that, on one occasion, 
they were under the impression that a chemical agent was in 
their unit and, if they did not put on their suits, they 
would die.  Furthermore, he stated that their masks had never 
been tested and they did not know whether they would work.  

In a June 2001 radiology report, chest x-rays revealed no 
evidence of congestive heart failure, but showed a small 
peripheral pulmonary opacity that might have represented a 
small infiltrate, a small area of atelectasis, or other 
etiology.  

During the April 2002 VA examination, the veteran reported 
complaints of having achiness in his right foot.  The 
examination revealed a slight hallux valgus configuration.  
On the right great toe, there was a healed, non-tender two-
inch bunionectomy scar.  The veteran also reported tenderness 
across the forefoot on squeezing the foot, but there was no 
swelling over the dorsum of the foot and the ankle moved 
normally.  There was no tenderness over the Achilles tendon 
or sole of the foot.  The range of motion was that of 15 
degrees of dorsiflexion and 25 degrees of plantar flexion.  
X-ray studies revealed degenerative changes of the 
metatarsophalangeal joint of the first toe with increased 
degenerative changes of the distal interphalangeal joint of 
the first toe.  Cystic changes were noted on the distal 
phalanx of the first toe, but the remaining bones of the foot 
were unremarkable.  The radiology report also noted a 
posterior calcaneal spur.  

The VA examiner diagnosed the veteran as having arthritis of 
the right foot with a bunionectomy of the right great toe and 
a history of a remote trauma with traumatic arthritis of the 
right foot.  Recent x-ray studies did not show degenerative 
changes in the right foot.  

Likewise, in April 2002, the veteran underwent a VA 
respiratory examination.  The veteran again had complaints of 
increasing shortness of breath with almost no cough and 
little sputum.  The veteran stated that, if he walked fast 
for any distance, he would be short of breath, but did not 
suffer from shortness of breath upon rest.  The veteran also 
reported a history of smoking one and a half pack of 
cigarettes a day since the age of sixteen.  

An examination revealed that the veteran had good color and 
that the chest was long and slender with a two-inch excursion 
and resonant throughout.  His breath sounds were somewhat 
distant, but there were no audible wheezes.  There was no 
tenderness or clubbing.  Past treatment included inhalers 
that did provide relief.  

The pulmonary function tests revealed a severe obstructive 
lung defect confirmed by the decrease in flow rate.  An 
additional restrictive lung defect could not be excluded by 
spirometry alone.  The examiner diagnosed the veteran as 
having COPD with hyperinflated lungs, largely secondary to 
tobacco abuse.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the September 1998 Statement of 
the Case and April 2000, July 2000, June 2002, and July 2002 
Supplemental Statements of the Case, as well as the February 
2001 VCAA letter, issued during the pendency of the appeal, 
the veteran and his representative have been advised of the 
law and regulations governing his claim, and have been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

Furthermore, this case was before the Board in December 2000 
and was remanded pursuant to the provisions of the VCAA, to 
include obtaining treatment records and to schedule the 
veteran for a VA examination.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Likewise, the veteran underwent VA examinations in 
conjunction with this appeal.  

Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159).  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.


Service connection for a respiratory disorder claimed as due 
to an undiagnosed illness

The veteran contends that he is entitled to service 
connection for a respiratory disability, claimed as due to an 
undiagnosed illness.  

Under the applicable law and VA regulations, in order to 
establish service connection, the veteran must submit 
evidence that establishes that his current disability either 
began in or was aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Such a determination requires a finding of 
current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 310 
(1993).

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).  

Service connection may also be established for chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1)(2002).  

Objective indications of chronic disability resulting from an 
illness or combination of illnesses include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and "symptoms," other, non-medical 
indicators capable of independent verification.  The 
disabilities must be considered chronic.  That is, the 
disabilities must have existed for six months or more, or 
must exhibit intermittent episodes of improvement and 
worsening over a six-month period.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  A chronic 
disability resulting from an undiagnosed illness referred to 
in this section shall be rated using evaluation criteria from 
Part 4 of Title 38, Code of Federal Regulations, for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service-
connected for purposes of all laws in the United States.  38 
C.F.R. § 3.317(a)(2-5) (2002).  

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system, sleep disturbances, gastrointestinal 
signs or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b) 
(2002).  

Service connection may not be granted if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War, or that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness, or that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c)(1-3) 
(2002).  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues, which involve medical 
knowledge, such as the diagnosis of disability and 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom.  Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

As stated hereinabove, under 38 C.F.R. § 3.317, the veteran 
may only be granted service connection for disability 
resulting from an undiagnosed illness.  

In the present case, the veteran has been clinically 
diagnosed with a respiratory manifestations on several 
occasions following his military service.  During the July 
1997 VA examination, x-ray studies revealed mildly 
hyperinflated lungs with some peripheral attenuation of the 
upper lobe vasculature.  The examiner believed that this 
suggested COPD and diagnosed the veteran as having such.  
Furthermore, in a September 1998 VA treatment record, the 
examiner diagnosed the veteran as having COPD, and most 
recently, during the April 2002 VA examination, the examiner 
also diagnosed the veteran as suffering from COPD.  

Moreover, not only does the veteran have a clinically 
diagnosed respiratory disability, the September 1998 VA 
treatment record, as well as the April 2002 VA examination 
report, both opine that the veteran suffers from 
manifestations of COPD secondary to a history of extensive 
tobacco use.  

Finally, it is pertinent to note that the October 1994 VA 
examiner found that there was no evidence that the veteran 
suffered from any disease process related to exposure of 
environmental hazards in the Persian Gulf.  

Thus, the Board notes that, while the veteran suffers from a 
"chronic" disability as defined by regulations, he has been 
clinically diagnosed with a respiratory manifestations due to 
COPD, which has been linked to his tobacco abuse.  Therefore, 
the veteran is not entitled to service connection for a 
respiratory disorder due to an undiagnosed illness.  


Increased rating for the service-connected right foot 
disability

The veteran also contends that he is entitled to a rating 
higher than 20 percent for the service-connected right foot 
disability.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  

Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge and consider all 
regulations which are potentially applicable as raised in the 
record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where entitlement to compensation has 
already been established and increase in disability rating is 
at issue, present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1995).  

The veteran is currently rated as 20 percent disabling under 
Diagnostic Code 5284. When a veteran has been diagnosed as 
having a specific condition and the diagnosed condition is 
not listed in the Schedule for Rating Disabilities, the 
diagnosed condition will be evaluated by analogy to a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2002).  In this 
case, the RO determined the veteran's disability should be 
rated as a foot injury under Diagnostic Code 5284.  

Pursuant to Diagnostic Code 5284, a moderate foot injury 
warrants a 10 percent rating, a moderately severe foot 
disability warrants a 20 percent rating, and a severe foot 
injury will be assigned a 30 percent rating.  With actual 
loss of use of the foot, a 40 percent rating will be 
assigned.  38 C.F.R. § 4.71a (2002).  

Likewise, Pursuant to Diagnostic Code 5010, arthritis due to 
trauma, substantiated by x-ray findings, shall be rated as 
degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2002).  

Furthermore, disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in 
parts of the system, to perform normal working movements of 
the body with normal excursion, strength, speed, coordination 
and endurance.  Functional loss may be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2002).  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2002).

After carefully reviewing the evidence of record and 
applicable regulations, the Board finds that an increased 
rating higher than 20 percent is not warranted for the 
service-connected residuals of an injury to the first 
metatarsal bone of the right foot with degenerative 
arthritis.  

While the Board acknowledges the veteran's complaints of pain 
and foot deformity, his overall disability picture is not 
shown to be productive of more than moderately severe right 
foot disability.  Although the veteran does exhibit some 
right foot functional loss with difficulty walking for 
prolonged periods of time, the evidence does not show that he 
is functionally limited to a severe degree or to suffer from 
a level of disablement approaching that commensurate with the 
complete loss of use of his right foot.  

In concluding that the veteran is not entitled to a higher 
rating for the service-connected right foot disability, the 
Board is cognizant of his complaints of pain. The Board is 
required to consider the effect of pain when making a rating 
determination, which has been done in this case, but it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

From a functional point of view, it is clear that the 
veteran's complaints of pain are not reflective of a 
disability picture warranting the assignment of a higher 
rating.  In other words, the pain complaints were not 
supported by adequate pathology as set forth in § 4.40.  The 
most recent VA examination did not show that the veteran 
suffered from functional loss consistent with severe 
disablement.  

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and an increased rating for the veteran's service-
connected right foot disability is not warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).  



ORDER

Service connection for a respiratory disorder claimed as due 
to an undiagnosed illness is denied.  

An increased rating, greater than 20 percent, for the 
service-connected residuals of an injury to the first 
metatarsal bone of the right foot with degenerative arthritis 
is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

